Mr. Justice Eakin
delivered the opinion of the court.
This is a proceeding to review the action of the Tillamook County board of equalization in refusing to reduce the valuation of certain canning machinery assessed to plaintiff, and to cancel the assessment to plaintiff of 5,100 cases of salmon, which it alleged it did not own. The questions involved here are identical with those in case of the Elmore Packing Co. v. Tillamook County, 55 Or. 218 (105 Pac. 898), and the principles announced in that case apply equally here and determine this case adversely to the plaintiff. Judgment is affirmed. Affirmed.